DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1-2, 4, 6, 9-16
Withdrawn: 
2, 6
Rejected:
1, 4, 9-16
Amended: 
1, 4
New: 
NONE
Independent:
1



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 9-16 are rejected under 35 U.S.C. 103 as obvious over WO 2007/080689 (WO’689).
i-tf)/ti, for initial thickness (ti)=10 mm and final thickness (tf)= 0.4mm, %reduction =96%. Converting this to degree of working, for a fixed width, initial thickness ti =10 mm, and tf =0.4 mm:
            
                d
                e
                g
                r
                e
                e
                 
                o
                f
                 
                w
                o
                r
                k
                i
                n
                g
                =
                l
                n
                
                    
                        
                            
                                a
                            
                            
                                i
                            
                        
                    
                    
                        
                            
                                a
                            
                            
                                f
                            
                        
                    
                
                =
                l
                n
                
                    
                        
                            
                                t
                            
                            
                                i
                            
                        
                        w
                    
                    
                        
                            
                                t
                            
                            
                                f
                            
                        
                        w
                    
                
                =
                l
                n
                
                    
                        10
                    
                    
                        0.4
                    
                
                =
                3.2
                 
            
        
which falls within the degree of working of ≥2 described in the instant specification to be critical for the instantly claimed fibrous microstructure and physical properties (see for instance, [0088] of the instant specification). 
            WO’689 does not specify the average size of the crystal grain perpendicular to the longitudinal direction (i.e. grain width) of instant claim 1, the hardness of amended claim 1, or UTS after being heated at 110°C (claim 11).  However, because WO’689 teaches an overlapping Al-Mg alloy composition processed with a high degree of working, i.e. with a degree of working said to be critical to achieve the desired microstructure and properties, then substantially the same microstructure and properties are expected to be present in the Al-Mg alloy sheet of WO’689, as in the instant invention.  It is therefore held that WO’689 has created a prima facie case of obviousness of the presently claimed invention.
	Concerning claims 4 and 9, as stated supra, WO’689 teaches ranges that overlap or touch the boundary of the claimed alloying ranges. 

Concerning claims 12-16, which mention various products made out of said Al-Mg alloy, WO’689 teaches said alloy is excellent in formability (abstract, etc). It would have been within the level of one of ordinary skill in the art to form a variety of parts from the Al-Mg alloy of WO’689, such as a fastening component, spring component, conductive member, or battery member, as WO’689 teaches said alloy is useful for applications where high formability is required (see WO’689 at [0010]).

Response to Arguments
In the response filed on January 6, 2021, applicant amended claims 1, 4, and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
Applicant’s arguments with respect to claim(s)1, 3-5, 7-16 in view of JP’469 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The closest prior art to the presently amended claims is held to be WO’689, as set forth supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        

/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        4/20/21